Title: From George Washington to John Augustine Washington, 14 May 1755
From: Washington, George
To: Washington, John Augustine



[Fort Cumberland, Md., 14 May 1755]
To Mr Jno. Auge WashingtonMount VernonDear Jack Brother

As wearing Boots is quite the Mode, and mine are in a declining State; I must beg the favour of you to procure me a pair that is good, and neat, and send them to Major Carlyle, who I hope will contrive them as quick as my necessity requires.
I see no prospect of moving from this place soon; as we have neither Horses nor Waggons enough, and no forage for them to subsist upon but except what is expe[c]ted from Philidelphia; therefore, I am well convinced that the trouble and difficulty we must encounter in passing the Mountain for want of proper conveniences, will equal all the other Interruptions difficulties of the Campaigne; for I conceive the March of such a Train of Artillery in these Roads to be a tremendous undertaking: As to any danger from the Enemy I look upon it as a trifling, for I believe

they French will be obligd to exert their utmost Force to repel the attacks to the Northward, where Governour Shirley and other’s with a body of 8,000 Men will annoy their Settlements and attempt their Forts.
The Genl has appointed me one of his aids de Camps, in which Character I shall serve this Campaigne, agreeably enough, as I am thereby freed from all commands but his, and give his Order’s to all, which must be implicitly obey’d. I have now a good oppertunity, and shall not neglect it, of forming an acquaintance which may be serviceable hereafter, if I can shall find it worth while pushing to my Fortune in the Military way. line.
I have wrote to my two female corrispondants by this oppertunity, one of which Letters I have inclos’d to you, & beg yr deliverance off it. I shall expect a Succinct particular acct of all that has happen’d since my departure. I am Dear Jack Yr most Affecte Brothr

Go: Washington
Fort Cumberland 14th of May 1755


The above Letter was not sent.

